DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence dated May 13, 2020.
	Claims 1-20 are pending and have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/457,896 in view of copending claim 13 of Application No. 17/544,497. 
The Instant application claim language is bold, the reference claim language is normal font, the secondary reference italicized.
Claims 1 and 7 which are similar in scope:
A transaction-enabling system comprising a controller, wherein the controller is configured to: access a distributed ledger comprising a firmware data value; tokenize the firmware data value; interpret an access request for the firmware data value; in response to the access request, provide a provable access to a firmware corresponding to the firmware data value; interpret one of a download operation or an install operation of a firmware asset corresponding to the firmware data value; and record a transaction on the distributed ledger in response to the one of the download operation or the install operation.
Claim 1 Reference:
A transaction-enabling system comprising a controller, wherein the controller is configured to: access a distributed ledger comprising executable algorithmic logic; tokenize the executable algorithmic logic; interpret an access request for the executable algorithmic logic; and in response to the access request, provide a provable access to the executable algorithmic logic.
Reference does not teach firmware.
Secondary reference claim 13
the tokenized digital knowledge comprises a firmware program
It would have been obvious to one ordinarily skilled in the art to combine 16/457,896 with 17/544,497 because firmware is a certain kind of executable algorithmic logic, and one would want the ability to use specifically firmware as a tokenized element to improve and update systems reliant on firmware.  
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	Step 1:
	Per Applicant's claims, 
Claims 1-6 and 14-20 are a system, which is a machine.
Claims 7-13 are a method, which is a process.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One: 
The abstract idea of claim(s) 1 and 7, which are similar in scope, is defined as:
access a [] ledger comprising a firmware data value; tokenize the firmware data value; interpret an access request for the firmware data value; in response to the access request, provide a provable access to a firmware corresponding to the firmware data value; interpret one of a download [request] or an install [request] of a firmware asset corresponding to the firmware data value; and record a transaction on the [] ledger in response to the one of the download [request]  or the install [request].
The abstract idea of claim 14 is defined as:
access a [] ledger comprising a firmware data value; tokenize the firmware data value; interpret an access request for the firmware data value; in response to the access request, provide a provable access to a firmware corresponding to the firmware data value; and provide a notification to an accessor of the firmware data value in response to an update of the firmware data value.
The abstract idea steps recited in claims 1, 7 and 14 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

	These steps can be shown to be the equivalent of human mental work as follows: first, one can mentally access a ledger that has a firmware data value (like a version number) by looking at paper with this data on it.  Then, one can in response to the access request provide a provable access mentally by stating the date and time that the access request was made.  Then, one can interpret a download request or an install request by mentally judging the request made.  Finally, one can record a transaction in a paper ledger, where pen and paper is a natural extension of the mental process.  
	Per claim 14, one can mentally provide a notification by writing it on paper.  Alternatively, the notification may be a certain method of organizing human activity because it is a commercial interaction, notifying someone like a customer that the firmware data value has been updated.  
	Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claims 1, 7, and 14 above, mentally, which makes it a mental process.  
Prong Two:
Claim 1 recites the following additional elements:
A transaction-enabling system comprising a controller, wherein the controller is configured to:
A distributed ledger
Download operation / install operation
Claim 7 recites the following additional elements:
A distributed ledger
Download operation
Claim 14 recites the following additional elements:
A transaction-enabling system comprising a controller, wherein the controller is configured to
Distributed ledger
These elements are merely instructions to apply the abstract idea to a computer or other machinery because they are using these elements in their ordinary capacity to perform the steps of the abstract idea and tasks related to the abstract idea.  The distributed ledger is invoked to store data.  The download or install operation is an operation that is ordered and not further described.  The transaction enabling system and controller could be taught by a generic computer and are merely used in their ordinary capacity to perform abstract idea steps.  Further, in combination, the distributed ledger with the download/install operation and the generic computer serving as the system and controller are no more than using a distributed ledger with a computer which is how distributed ledgers are used.  Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  
Step 2B:
The logic from Prong 2, where the additional elements alone and in combination are merely applied elements, is applied in Step 2B to find that they are not significantly more than the abstract idea.  
Therefore, claims 1, 7, and 14 are rejected under 35 USC 101.
Per the dependent claims:
Claims 2 and 8, similar in scope, are the notification limitation previously analyzed in claim 14.  Similarly, claim 9 is the install operation limitation from claim 1, not in claim 7, so that is similarly analyzed.  Similarly, claim 20 has a recordation limitation similar to claim 1, so that is similarly analyzed.
Claims 3-6, 10-13, and claims 16-19 are applications of the abstract idea and additional elements to production processes and production tools, which are further apply it limitations or field of use limitations, which generally link the abstract idea of recording firmware information to certain fields.  Likewise with stating that the firmware is a "compute" or "network" resource.  Therefore, these claims do not recite a practical application of an abstract idea or significantly more.
Therefore, claims 1-20 are rejected under 35 USC 101.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al., US 2019/0243631 A1 ("Sharma") in view of Freer et al., US PGPUB 2018/0173203 A1 ("Freer").  

Per claim 1, Sharma teaches a transaction-enabling system comprising a controller, wherein the controller is configured to: access a [system] comprising a firmware data value in par 027: "In one example, the management server can register the customer for EFOTA management at a firmware server. This can include requesting EFOTA management and receiving an acceptance from the firmware server."
Sharma then teaches tokenize the firmware data value in par 027: "As part of the registration, the firmware server can send a credential for use in communicating with the firmware server. The credential can be a token, certificate, passphrase, or other credential."   
Sharma then teaches interpret an access request for the firmware data value in par 029: "The profile can also include a registration call to the firmware server. The management agent can cause the device to contact the firmware server to register itself for receiving EFOTA managed firmware updates from the firmware server. The registration call included in the profile can include an API call specific to the firmware server."  
Sharma then teaches in response to the access request, provide a provable access to a firmware corresponding to the firmware data value in par 057 "If the user confirms, then the user device can contact the firmware server to retrieve available firmware that meets the target firmware version at stage 250. The management agent can use the URL from the profile and the stored credential from registration. The target firmware version can also be supplied by the user device, in an example." 
Sharma then teaches interpret one of a download operation or an install operation of a firmware asset corresponding to the firmware data value in par 058: " At stage 255, if available firmware meets the target firmware version, the firmware server can send the firmware to the first user device for installation."
Sharma does not teach access distributed ledger; and record a transaction on the distributed ledger in response to the one of the download operation or the install operation.
Freer teaches using a distributed ledger in an additive manufacturing process.  See abstract.
Freer teaches access distributed ledger in par 025: "access the distributed ledger"
Then, Freer teaches record a transaction on the distributed ledger in response to the one of the download operation or the install operation in par 040 of Freer: "For example, transactions related to shipping the output object to a purchaser, updating a software or firmware version of the controller 202, or installing the output as a replacement part in an industrial asset may also be written to the distributed ledger as transactions for recordkeeping and validation."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the firmware tracking teaching of Sharma with the distributed ledger and recording on distributed ledger in response to one of the download or install operation teaching of Freer because Freer teaches that the distributed leger enables " multiple redundant copies of a database on disparate computing nodes, with a shared ledger of hashed transactions made to those databases. The shared ledger may be employed to enable individual copies of the database to verify the transactions written to each database."  Par 022.  One would be motivated to modify Sharma with Freer because as taught in par 022, transactions could be verified without risk of losing a copy as there would be multiple redundant copies.  Therefore, for these reasons one would be motivated to modify Sharma with Freer.
Per claim 2, Sharma and Freer teach the limitations of claim 1, above.  Sharma further teaches the controller is further configured to provide a notification to an accessor of the firmware data value in response to an update of the firmware data value in par 038: "This can depend on whether the management server is configured for on-demand or automatic updates for the first user device. An on-demand update can allow a user at the first user device to authorize or otherwise decide when the firmware update will take place."  The user authorizing an update is a notification under a broadest reasonable interpretation.  
Per claim 3, Sharma and Freer teach the limitations of claim 1, above.  Sharma does not teach wherein the firmware data value comprises firmware for a component of a production process.
Freer teaches wherein the firmware data value comprises firmware for a component of a production process in par 025: "The system 100 particularly describes a distributed ledger 104 in communication with one or more additive printers 102, build file authoring systems 103 and material manufacturers 105, though it should be appreciated that various other users or stakeholders of an additive manufacturing process (e.g., a customer purchasing a produced object) may also access the distributed ledger 104."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the firmware tracking teaching of Sharma with the distributed ledger and recording on distributed ledger for a production process teaching of Freer because Freer teaches that the distributed leger enables " multiple redundant copies of a database on disparate computing nodes, with a shared ledger of hashed transactions made to those databases. The shared ledger may be employed to enable individual copies of the database to verify the transactions written to each database."  Par 022.  One would be motivated to modify Sharma with Freer because as taught in par 022, transactions could be verified without risk of losing a copy as there would be multiple redundant copies.  Particularly as taught by Freer in par 025 this would verify the origin of a manufacturing process, which would make the firmware teaching of Sharma more effective in manufacturing.  Therefore, for these reasons one would be motivated to modify Sharma with Freer.
Per claim 4, Sharma and Freer teach the limitations of claim 3, above.  Sharma does not teach the component of the production process comprises a production tool.
Freer teaches the component of the production process comprises a production tool in par 029: "To enable validation of a build process by the additive printer 102, the build file author 103 and the material manufacturer 105 may interface with the distributed ledger 104 to store a data structure representing a particular agreement or contract between the build file author 103 and the material manufacturer 105. This contract may include, for example an indication of a build file hash provided by the build file author 103, and a material lot provided by the material manufacturer 105. An example of an architecture leveraging such techniques is described further below with respect to FIG. 3."  The additive printer is a production tool.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the firmware tracking teaching of Sharma with the distributed ledger and recording on distributed ledger for a production tool teaching of Freer because Freer teaches that the distributed leger enables " multiple redundant copies of a database on disparate computing nodes, with a shared ledger of hashed transactions made to those databases. The shared ledger may be employed to enable individual copies of the database to verify the transactions written to each database."  Par 022.  One would be motivated to modify Sharma with Freer because as taught in par 022, transactions could be verified without risk of losing a copy as there would be multiple redundant copies.  Particularly as taught by Freer in par 025 this would verify the origin of a manufacturing process, which would make the firmware teaching of Sharma more effective in manufacturing.  Therefore, for these reasons one would be motivated to modify Sharma with Freer.
Per claim 5, Sharma and Freer teach the limitations of claim 4, above.  Sharma does not teach the production tool comprises a production tool for a process selected from the processes consisting of: a coating process, a 3D printing process, a semiconductor fabrication process, a food preparation process, a polymer production process, a chemical synthesis process, a biological production process, or a crystal fabrication process.
Freer teaches the production tool comprises a production tool for a process selected from the processes consisting of: a 3D printing process in par 029 where an "additive printer" is taught which is a 3D printing process.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the firmware tracking teaching of Sharma with the distributed ledger and recording on distributed ledger for a production process that is 3D printing teaching of Freer because Freer teaches that the distributed leger enables " multiple redundant copies of a database on disparate computing nodes, with a shared ledger of hashed transactions made to those databases. The shared ledger may be employed to enable individual copies of the database to verify the transactions written to each database."  Par 022.  One would be motivated to modify Sharma with Freer because as taught in par 022, transactions could be verified without risk of losing a copy as there would be multiple redundant copies.  Particularly as taught by Freer in par 025 this would verify the origin of a manufacturing process, which would make the firmware teaching of Sharma more effective in manufacturing.  Therefore, for these reasons one would be motivated to modify Sharma with Freer.
Per claim 6, Sharma and Freer teach the limitations of claim 1, above.  Sharma further teaches wherein the firmware data value comprises firmware for at least one of a compute resource or a networking resource in par 032 where an OS version is taught. See par 032: "The management server can use the device model or OS to identify corresponding firmware servers, such as by using a lookup table that correlates firmware servers to device models and OS versions. The management server can send a list request to the corresponding firmware servers. The list request can include one or more device models or OS versions. In response, each firmware server can identify to the management server the various firmware versions available at the firmware server. The identified firmware versions can also include upcoming releases, in an example. This can allow the console to display the available firmware versions corresponding to one or more of the enrolled devices."
Per claim 7, Sharma teaches a method, comprising: accessing a [system] comprising a firmware data value in par 027: "In one example, the management server can register the customer for EFOTA management at a firmware server. This can include requesting EFOTA management and receiving an acceptance from the firmware server."
Sharma then teaches tokenizing the firmware data value in par 027: "As part of the registration, the firmware server can send a credential for use in communicating with the firmware server. The credential can be a token, certificate, passphrase, or other credential."   
Sharma then teaches interpreting an access request for the firmware data value in par 029: "The profile can also include a registration call to the firmware server. The management agent can cause the device to contact the firmware server to register itself for receiving EFOTA managed firmware updates from the firmware server. The registration call included in the profile can include an API call specific to the firmware server."  
Sharma then teaches in response to the access request, providing a provable access to firmware corresponding to the firmware data value in par 057 "If the user confirms, then the user device can contact the firmware server to retrieve available firmware that meets the target firmware version at stage 250. The management agent can use the URL from the profile and the stored credential from registration. The target firmware version can also be supplied by the user device, in an example." 
Sharma then teaches interpreting a download operation of a firmware asset corresponding to the firmware data value in par 058: " At stage 255, if available firmware meets the target firmware version, the firmware server can send the firmware to the first user device for installation."
Sharma does not teach accessing a distributed ledger; recording a transaction on the distributed ledger in response to the download operation
Freer teaches accessing a distributed ledger in par 025: "access the distributed ledger"
Then, Freer teaches recording a transaction on the distributed ledger in response to the download operation in par 040 of Freer: "For example, transactions related to shipping the output object to a purchaser, updating a software or firmware version of the controller 202, or installing the output as a replacement part in an industrial asset may also be written to the distributed ledger as transactions for recordkeeping and validation."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the firmware tracking teaching of Sharma with the distributed ledger and recording on distributed ledger in response to one of the download or install operation teaching of Freer because Freer teaches that the distributed leger enables " multiple redundant copies of a database on disparate computing nodes, with a shared ledger of hashed transactions made to those databases. The shared ledger may be employed to enable individual copies of the database to verify the transactions written to each database."  Par 022.  One would be motivated to modify Sharma with Freer because as taught in par 022, transactions could be verified without risk of losing a copy as there would be multiple redundant copies.  Therefore, for these reasons one would be motivated to modify Sharma with Freer.
Per claim 8, Sharma and Freer teach the limitations of claim 7, above.  Sharma further teaches providing a notification to an accessor of the firmware data value in response to an update of the firmware data value in par 038: "This can depend on whether the management server is configured for on-demand or automatic updates for the first user device. An on-demand update can allow a user at the first user device to authorize or otherwise decide when the firmware update will take place."  The user authorizing an update is a notification under a broadest reasonable interpretation.  
Per claim 9, Sharma and Freer teach the limitations of claim 7, above.  Sharma further teaches interpreting an install operation of the firmware asset corresponding to the firmware data value in par 058: " At stage 255, if available firmware meets the target firmware version, the firmware server can send the firmware to the first user device for installation."
Sharma does not teach and recording a transaction on the distributed ledger in response to the install operation in par 040 of Freer: "For example, transactions related to shipping the output object to a purchaser, updating a software or firmware version of the controller 202, or installing the output as a replacement part in an industrial asset may also be written to the distributed ledger as transactions for recordkeeping and validation."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the firmware tracking teaching of Sharma with the distributed ledger and recording on distributed ledger in response to one of the download or install operation teaching of Freer because Freer teaches that the distributed leger enables " multiple redundant copies of a database on disparate computing nodes, with a shared ledger of hashed transactions made to those databases. The shared ledger may be employed to enable individual copies of the database to verify the transactions written to each database."  Par 022.  One would be motivated to modify Sharma with Freer because as taught in par 022, transactions could be verified without risk of losing a copy as there would be multiple redundant copies.  Therefore, for these reasons one would be motivated to modify Sharma with Freer.
Per claim 10, Sharma and Freer teach the limitations of claim 7, above.  Sharma does not teach the firmware data value comprises firmware for a component of a production process.
Freer teaches the firmware data value comprises firmware for a component of a production process in par 025: "The system 100 particularly describes a distributed ledger 104 in communication with one or more additive printers 102, build file authoring systems 103 and material manufacturers 105, though it should be appreciated that various other users or stakeholders of an additive manufacturing process (e.g., a customer purchasing a produced object) may also access the distributed ledger 104."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the firmware tracking teaching of Sharma with the distributed ledger and recording on distributed ledger for a production process teaching of Freer because Freer teaches that the distributed leger enables " multiple redundant copies of a database on disparate computing nodes, with a shared ledger of hashed transactions made to those databases. The shared ledger may be employed to enable individual copies of the database to verify the transactions written to each database."  Par 022.  One would be motivated to modify Sharma with Freer because as taught in par 022, transactions could be verified without risk of losing a copy as there would be multiple redundant copies.  Particularly as taught by Freer in par 025 this would verify the origin of a manufacturing process, which would make the firmware teaching of Sharma more effective in manufacturing.  Therefore, for these reasons one would be motivated to modify Sharma with Freer.
Per claim 11, Sharma and Freer teach the limitations of claim 10, above.  Sharma does not teach wherein the component of the production process comprises a production tool.
Freer teaches the component of the production process comprises a production tool in par 029: "To enable validation of a build process by the additive printer 102, the build file author 103 and the material manufacturer 105 may interface with the distributed ledger 104 to store a data structure representing a particular agreement or contract between the build file author 103 and the material manufacturer 105. This contract may include, for example an indication of a build file hash provided by the build file author 103, and a material lot provided by the material manufacturer 105. An example of an architecture leveraging such techniques is described further below with respect to FIG. 3."  The additive printer is a production tool.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the firmware tracking teaching of Sharma with the distributed ledger and recording on distributed ledger for a production tool teaching of Freer because Freer teaches that the distributed leger enables " multiple redundant copies of a database on disparate computing nodes, with a shared ledger of hashed transactions made to those databases. The shared ledger may be employed to enable individual copies of the database to verify the transactions written to each database."  Par 022.  One would be motivated to modify Sharma with Freer because as taught in par 022, transactions could be verified without risk of losing a copy as there would be multiple redundant copies.  Particularly as taught by Freer in par 025 this would verify the origin of a manufacturing process, which would make the firmware teaching of Sharma more effective in manufacturing.  Therefore, for these reasons one would be motivated to modify Sharma with Freer.
Per claim 12, Sharma and Freer teach the limitations of claim 11, above.  Sharma does not teach the production tool comprises a production tool for a process selected from the processes consisting of: a coating process, a 3D printing process, a semiconductor fabrication process, a food preparation process, a polymer production process, a chemical synthesis process, a biological production process, or a crystal fabrication process.
Freer teaches the production tool comprises a production tool for a process selected from the processes consisting of: a 3D printing process in par 029 where an "additive printer" is taught which is a 3D printing process.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the firmware tracking teaching of Sharma with the distributed ledger and recording on distributed ledger for a production process that is 3D printing teaching of Freer because Freer teaches that the distributed leger enables " multiple redundant copies of a database on disparate computing nodes, with a shared ledger of hashed transactions made to those databases. The shared ledger may be employed to enable individual copies of the database to verify the transactions written to each database."  Par 022.  One would be motivated to modify Sharma with Freer because as taught in par 022, transactions could be verified without risk of losing a copy as there would be multiple redundant copies.  Particularly as taught by Freer in par 025 this would verify the origin of a manufacturing process, which would make the firmware teaching of Sharma more effective in manufacturing.  Therefore, for these reasons one would be motivated to modify Sharma with Freer.
Per claim 13, Sharma and Freer teach the limitations of claim 7, above.  Sharma further teaches wherein the firmware data value comprises firmware for one of a compute resource or a networking resource in par 032 where an OS version is taught. See par 032: "The management server can use the device model or OS to identify corresponding firmware servers, such as by using a lookup table that correlates firmware servers to device models and OS versions. The management server can send a list request to the corresponding firmware servers. The list request can include one or more device models or OS versions. In response, each firmware server can identify to the management server the various firmware versions available at the firmware server. The identified firmware versions can also include upcoming releases, in an example. This can allow the console to display the available firmware versions corresponding to one or more of the enrolled devices."
Per claim 14, Sharma teaches A transaction-enabling system comprising a controller, wherein the controller is configured to: access a [system] comprising a firmware data value in par 027: "In one example, the management server can register the customer for EFOTA management at a firmware server. This can include requesting EFOTA management and receiving an acceptance from the firmware server."
Sharma then teaches tokenize the firmware data value in par 027: "As part of the registration, the firmware server can send a credential for use in communicating with the firmware server. The credential can be a token, certificate, passphrase, or other credential."   
Sharma then teaches interpret an access request for the firmware data value in par 029: "The profile can also include a registration call to the firmware server. The management agent can cause the device to contact the firmware server to register itself for receiving EFOTA managed firmware updates from the firmware server. The registration call included in the profile can include an API call specific to the firmware server."  
Sharma then teaches in response to the access request, provide a provable access to a firmware corresponding to the firmware data value in par 057 "If the user confirms, then the user device can contact the firmware server to retrieve available firmware that meets the target firmware version at stage 250. The management agent can use the URL from the profile and the stored credential from registration. The target firmware version can also be supplied by the user device, in an example."
Sharma then teaches and provide a notification to an accessor of the firmware data value in response to an update of the firmware data value in par 038: "This can depend on whether the management server is configured for on-demand or automatic updates for the first user device. An on-demand update can allow a user at the first user device to authorize or otherwise decide when the firmware update will take place."  The user authorizing an update is a notification under a broadest reasonable interpretation.  
Sharma does not teach access a distributed ledger 
Freer teaches access a distributed ledger in par 025: "access the distributed ledger."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the firmware tracking teaching of Sharma with the distributed ledger teaching of Freer because Freer teaches that the distributed leger enables " multiple redundant copies of a database on disparate computing nodes, with a shared ledger of hashed transactions made to those databases. The shared ledger may be employed to enable individual copies of the database to verify the transactions written to each database."  Par 022.  One would be motivated to modify Sharma with Freer because as taught in par 022, transactions could be verified without risk of losing a copy as there would be multiple redundant copies.  Therefore, for these reasons one would be motivated to modify Sharma with Freer.
Per claim 15, Sharma and Freer teach the limitations of claim 14, above.  Sharma does not teach the firmware data value comprises firmware for a component of a production process.
Freer teaches wherein the firmware data value comprises firmware for a component of a production process in par 025: "The system 100 particularly describes a distributed ledger 104 in communication with one or more additive printers 102, build file authoring systems 103 and material manufacturers 105, though it should be appreciated that various other users or stakeholders of an additive manufacturing process (e.g., a customer purchasing a produced object) may also access the distributed ledger 104."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the firmware tracking teaching of Sharma with the distributed ledger and recording on distributed ledger for a production process teaching of Freer because Freer teaches that the distributed leger enables " multiple redundant copies of a database on disparate computing nodes, with a shared ledger of hashed transactions made to those databases. The shared ledger may be employed to enable individual copies of the database to verify the transactions written to each database."  Par 022.  One would be motivated to modify Sharma with Freer because as taught in par 022, transactions could be verified without risk of losing a copy as there would be multiple redundant copies.  Particularly as taught by Freer in par 025 this would verify the origin of a manufacturing process, which would make the firmware teaching of Sharma more effective in manufacturing.  Therefore, for these reasons one would be motivated to modify Sharma with Freer.
Per claim 16, Sharma and Freer teach the limitations of claim 15, above.  Sharma does not teach the component of the production process comprises a production tool.
Freer teaches the component of the production process comprises a production tool in par 029: "To enable validation of a build process by the additive printer 102, the build file author 103 and the material manufacturer 105 may interface with the distributed ledger 104 to store a data structure representing a particular agreement or contract between the build file author 103 and the material manufacturer 105. This contract may include, for example an indication of a build file hash provided by the build file author 103, and a material lot provided by the material manufacturer 105. An example of an architecture leveraging such techniques is described further below with respect to FIG. 3."  The additive printer is a production tool.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the firmware tracking teaching of Sharma with the distributed ledger and recording on distributed ledger for a production tool teaching of Freer because Freer teaches that the distributed leger enables " multiple redundant copies of a database on disparate computing nodes, with a shared ledger of hashed transactions made to those databases. The shared ledger may be employed to enable individual copies of the database to verify the transactions written to each database."  Par 022.  One would be motivated to modify Sharma with Freer because as taught in par 022, transactions could be verified without risk of losing a copy as there would be multiple redundant copies.  Particularly as taught by Freer in par 025 this would verify the origin of a manufacturing process, which would make the firmware teaching of Sharma more effective in manufacturing.  Therefore, for these reasons one would be motivated to modify Sharma with Freer.
Per claim 17, Sharma and Freer teach the limitations of claim 16, above.  Sharma does not teach wherein the production tool comprises a production tool for a process selected from the processes consisting of. a coating process, a 3D printing process, a semiconductor fabrication process, a food preparation process, a polymer production process, a chemical synthesis process, a biological production process, or a crystal fabrication process.
Freer teaches the production tool comprises a production tool for a process selected from the processes consisting of: a 3D printing process in par 029 where an "additive printer" is taught which is a 3D printing process.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the firmware tracking teaching of Sharma with the distributed ledger and recording on distributed ledger for a production process that is 3D printing teaching of Freer because Freer teaches that the distributed leger enables " multiple redundant copies of a database on disparate computing nodes, with a shared ledger of hashed transactions made to those databases. The shared ledger may be employed to enable individual copies of the database to verify the transactions written to each database."  Par 022.  One would be motivated to modify Sharma with Freer because as taught in par 022, transactions could be verified without risk of losing a copy as there would be multiple redundant copies.  Particularly as taught by Freer in par 025 this would verify the origin of a manufacturing process, which would make the firmware teaching of Sharma more effective in manufacturing.  Therefore, for these reasons one would be motivated to modify Sharma with Freer.
Per claim 18, Sharma and Freer teach the limitations of claim 14, above.  Sharma further teaches wherein the firmware data value comprises firmware for at least one of a compute resource or a networking resource in par 032 where an OS version is taught. See par 032: "The management server can use the device model or OS to identify corresponding firmware servers, such as by using a lookup table that correlates firmware servers to device models and OS versions. The management server can send a list request to the corresponding firmware servers. The list request can include one or more device models or OS versions. In response, each firmware server can identify to the management server the various firmware versions available at the firmware server. The identified firmware versions can also include upcoming releases, in an example. This can allow the console to display the available firmware versions corresponding to one or more of the enrolled devices."
Per claim 19, Sharma and Freer teach the limitations of claim 14, above.  Sharma further teaches the controller is further configured to interpret one of a download operation or an install operation of a firmware asset corresponding to the firmware data value in par 058: " At stage 255, if available firmware meets the target firmware version, the firmware server can send the firmware to the first user device for installation."
Per claim 20, Sharma and Freer teach the limitations of claim 19, above.  Sharma does not teach wherein the controller is further configured to record a transaction on the distributed ledger in response to the one of the download operation or the install operation.
Freer teaches wherein the controller is further configured to record a transaction on the distributed ledger in response to the one of the download operation or the install operation in par 040 of Freer: "For example, transactions related to shipping the output object to a purchaser, updating a software or firmware version of the controller 202, or installing the output as a replacement part in an industrial asset may also be written to the distributed ledger as transactions for recordkeeping and validation."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the firmware tracking teaching of Sharma with the distributed ledger and recording on distributed ledger in response to one of the download or install operation teaching of Freer because Freer teaches that the distributed leger enables " multiple redundant copies of a database on disparate computing nodes, with a shared ledger of hashed transactions made to those databases. The shared ledger may be employed to enable individual copies of the database to verify the transactions written to each database."  Par 022.  One would be motivated to modify Sharma with Freer because as taught in par 022, transactions could be verified without risk of losing a copy as there would be multiple redundant copies.  Therefore, for these reasons one would be motivated to modify Sharma with Freer.
Therefore, claims 1-20 are rejected under 35 USC 103.  
Prior Art Made of Record
The following prior art is considered relevant to Applicant's disclosure but is not relied upon in the above rejection:
Hashimoto et al., US Pat No 10,168,675 B2, teaches recording firmware settings for an industrial machine in col 20 ln 4-25
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD W. CRANDALL/           Examiner, Art Unit 3689                                                                                                                                                                                             

Requirement for Information Under 37 C.F.R. 1.105
Applicant is required under 37 C.F.R. 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Examiner is requesting information under 37 CFR 1.105 for "similar subject matter" that is "filed by at least one of the inventors or assigned to the same assignee as the current application."  MPEP 704.11(a).  As explained in 37 CFR 1.105, this related information includes "A copy of any … published application, or patent (U.S. or foreign), by any of the inventors, that relates to the claimed invention" not already identified in the above Office action.  Applicant may submit these in an IDS.  Examiner requests applications and patents with similar claimed subject matter filed by Applicant or assigned to Strong Force.    
The fee and certification requirements of 37 C.F.R. §1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 C.F.R. §1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 C.F.R. §1.105 are subject to the fee and certification requirements of 37 C.F.R. 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 C.F.R. 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown of cannot be readily obtained will be accepted as a complete response to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

/LYNDA JASMIN/           Supervisory Patent Examiner, Art Unit 3629